UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7054



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JASON DORIAN JONES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-95-94; CA-05-209-5)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Dorian Jones, Appellant Pro Se.     Frank DeArmon Whitney,
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jadon Dorian Jones seeks to appeal the district court’s

order and judgment dismissing without prejudice his 28 U.S.C.

§ 2255 (2000) motion because it was successive.                 An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not   issue      absent   “a    substantial      showing   of   the   denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000). A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the     district      court’s    assessment      of    his

constitutional       claims      is     debatable    or    wrong    and   that    any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude Jones has not made the requisite showing.

              Additionally, we construe Jones’ notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                To obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:       (1)    a    new    rule   of   constitutional        law,   previously

unavailable, made retroactive by the Supreme Court to cases on


                                         - 2 -
collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty.   28 U.S.C. §§ 2244(b)(3)(C), 2255 (2000).      Jones’

claim does not satisfy either of these conditions.

          For    these   reasons,   we   deny     a   certificate   of

appealability, decline to authorize Jones to file a successive

§ 2255 motion, and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            DISMISSED




                               - 3 -